Exhibit 10.2

 

Execution Version

 

June 25, 2015

 

Michael Dean
125 E. Mira Monte Avenue

Sierra Madre, CA 91024

 

Dear Michael:

 

We are pleased to offer you employment with Volt Information Sciences, Inc.
(“Volt” or the “Company”) under the terms and conditions set forth below in this
letter agreement (“Agreement”).  Such terms and conditions will be deemed to
have taken effect on June 25, 2015 (the “Effective Date”).

 

1.              POSITION

 

You will be employed as Volt’s Interim President and Chief Executive Officer
(“Interim CEO”), reporting to the Company’s Board of Directors (the “Board”).

 

2.              DUTIES AND RESPONSIBILITIES

 

You will devote your full business time and attention to the responsibilities of
the position of Interim CEO, and will perform such additional duties for Volt
and its affiliates as the Board may direct and as are required in such
position.  You agree that you will be subject to and comply with all Volt
policies, procedures and rules, as now existing or as subsequently adopted,
modified or supplemented by the Company.  You further agree that you will comply
with all applicable laws, rules and regulations governing your business and
conduct.

 

3.              DEFINITIONS

 

“Change of Control” means:  (a) a “person,” or “group” within the meaning
of 13(d) of the Securities Exchange Act of 1934 (other than a “person” or
“group” consisting solely of descendants of Edward Shaw, their spouses and
trusts or other persons formed primarily for their benefit) becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under that
Act, of 50% or more of the outstanding common stock of Company; (b) the majority
of the Board of Directors of the Company consists of individuals other than
“incumbent” directors, which term means the members of the Board of Directors on
the date you execute this Agreement; provided that any person becoming a
director subsequent to such date whose election or nomination for election was
supported by two-thirds of the directors who then comprised the incumbent
directors will be considered to be an incumbent director; (c) the Company adopts
any plan of liquidation providing for the distribution of all or substantially
all of its assets; (d) all or substantially all of the assets or business of
Company are disposed of pursuant to a merger, consolidation or other transaction
(unless the stockholders of Company immediately prior to such merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the voting stock of Company
immediately prior to such merger, consolidation or other transaction, all of the
voting stock or other ownership interests of the entity or entities, if any,
that succeed to the business of Company); or (e) the Company combines with
another company and is the surviving corporation but, immediately after the
combination, the stockholders of Company immediately prior to the combination
hold, directly or indirectly, less than 50% of the voting stock of the combined
company (there being excluded from the number of shares held by such
stockholders, but not from the voting stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company).

 

--------------------------------------------------------------------------------


 

4.              COMPENSATION

 

Your compensation will be composed of the elements set forth below in
Paragraphs 4(a)-(d). All elements of your compensation and any other payments
set forth in this Agreement shall be paid according to the Company’s normal
payroll practices, less all required withholdings and deductions.  You
acknowledge and agree that the Company shall have authority to recover any
compensation you have received that is required to be recovered by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, or any rules or
regulations promulgated in connection therewith.  Your compensation pursuant to
this Agreement will be in addition to the compensation to which you are
currently entitled to receive in your capacity as a non-executive member of the
Board, except that any incremental fees to which you are entitled to receive in
your capacity as Chairman of the Board shall be suspended during your term as
Interim CEO or as Chief Executive Officer of the Company.

 

(a)         Salary

 

You will receive a salary at the rate of $66,666 per month.  Your salary may be
reviewed and adjusted upward by the Company from time to time, but will not be
reduced other than as part of a general reduction applicable to all or
substantially all senior executives of Volt.

 

(b)         Stock Options

 

On the Effective Date, you will receive an award comprised of non-qualified
stock options to acquire 100,000 shares of Volt common stock (the “Options”). 
The Options will vest in equal monthly installments on the first day of the
month for the next six months beginning on August 1, 2015, provided that you
remain employed by Volt on each of those dates, although all of the Options
shall vest immediately (i) upon a Change of Control of the Company, as defined
herein, or (ii) upon the termination of your position as Interim CEO as a result
of a successor Chief Executive Officer being approved by the Company’s Board of
Directors.  The Options will be subject to the terms and conditions of the
Company’s 2006 Incentive Stock Plan and the award agreement applicable to the
Options, and will be priced based on the closing price of a share of Volt common
stock on June 29, 2015.

 

(c)          Restricted Stock Units

 

On the Effective Date, you will receive an award comprised of 42,000 restricted
stock units (the “Restricted Stock Units”).  The Restricted Stock Units will
vest on the six month anniversary of the Effective Date, provided that you
remain employed by Volt on such date, although all of the Restricted Stock Units
shall vest immediately (i) upon a Change of Control of the Company, as defined
herein, or (ii) upon the termination of your position as Interim CEO as a result
of a successor Chief Executive Officer being approved by the Company’s Board of
Directors.  The Restricted Stock Units will be subject to the terms and
conditions of the Company’s 2006 Incentive Stock Plan and the form of award
agreement applicable to restricted stock unit grants made to senior executives.

 

(d)         Legal Fees

 

The Company will reimburse you for any attorney’s fees incurred in connection
with the review and negotiation of this Agreement, in an amount not to exceed
$10,000, to be paid no later than 30 days after a written invoice is submitted
to the Company.

 

(e)          Additional Stock Options and Restricted Stock Units

 

You may be eligible for an additional grant of Options and Restricted Stock
Units in the event that you remain employed by Volt after January 1, 2016.

 

5.              BENEFITS

 

You will be eligible to participate in the Company’s employee benefits plans and
programs generally available to similarly situated employees at the Company,
subject to the eligibility requirements, terms and conditions of such plans and
programs.  Such plans and programs are subject to change or termination by the
Company at any

 

2

--------------------------------------------------------------------------------


 

time in the Company’s sole discretion, provided that the Company will not change
or terminate any of such employee benefits plans or programs that are deemed
deferred compensation subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), in a manner that would result in liability
under Section 409A of the Code.

 

(a)         Paid Vacation and Sick Leave

 

You shall accrue paid time off for vacation time and sick leave in accordance
with Volt’s policies and applicable law.  Vacation shall be scheduled at
mutually agreeable times.

 

(b)         Business Expenses

 

Volt will reimburse you for reasonable and necessary business expenses incurred
in connection with the Company’s business, including travel expenses, food and
lodging while away from home, subject to such policies as Volt may from time to
time establish for its employees, provided that all such reimbursements shall
comply with Section 409A of the Code.

 

6.              TERMINATION; COMPENSATION ON TERMINATION

 

Your employment is “at-will,” which means that you are free to resign your
employment at any time, and Volt is free to terminate your employment any time,
in each case for any reason or no reason and upon thirty (30) days’ advance
written notice.  The term “Termination Date” shall mean the effective date of
termination of employment with Volt.

 

During the notice period, Volt, in its sole discretion, may or may not require
you to continue to report to work and may assign you all, some or none of your
regular duties.  During the notice period, Volt will continue to pay you your
salary, less all applicable withholdings and deductions, provided that you
continue to perform your job duties and responsibilities, if so required, and
otherwise comply with all obligations and loyalties owed to Volt as your
employer.

 

On the next payroll date following the Termination Date (or sooner if required
by law), you (or your estate or other legal designee) will be paid (a) all
accrued salary through the Termination Date; and (b) payment for any unused
accrued vacation, consistent with applicable law.  Any business expenses
submitted for reimbursement under Paragraph 5(b) will be paid no later
than 60 days after the Termination Date.  Upon termination of employment, you
will also be entitled to receive any vested benefits, consistent with the
applicable plan; however, upon termination of your employment, you will have no
rights to any unvested benefits, unearned salary under Paragraph 4(a), or any
other compensation or payments after the Termination Date except as set forth in
this Agreement.

 

7.              REPRESENTATION AND WARRANTIES

 

As a condition of your employment with the Company, you represent and warrant
that you are legally authorized to perform the services contemplated by this
Agreement; that you are not a party to any agreement or instrument with any
third party which would prohibit you from entering into or performing the
services contemplated by this Agreement; and that you will not bring with you to
the Company, or use, any confidential information or trade secrets belonging to
any prior employer.

 

8.              CONFIDENTIAL INFORMATION

 

You agree that for the period of your employment with the Company and
thereafter, you will not, except as required for the performance of your duties
with the Company, disclose or use, or enable any third party to disclose or use,
any Confidential Information (as defined below) of the Company or its
affiliates.  You may not take or replicate Confidential Information for your
personal benefit or for the benefit of a third party unrelated to the Company,
including, but not limited to, saving a copy of Confidential Information on a
non-Company computer, USB flash drive, zip drive, or otherwise, without the
Company’s prior written approval.  You further agree that all information,
including, without limitation, all Confidential Information, you develop or
discover in connection with the performance of your duties is the sole and
exclusive property of the Company, and you

 

3

--------------------------------------------------------------------------------


 

hereby assign to the Company all of your right, title and interest in and to
same.  “Confidential Information” means all trade secrets, data and other
information relating to the operations of the Company and its affiliates,
whether in hard copy, electronic format or communicated orally, that you acquire
through your employment with the Company, or that the Company or its affiliates
treats as confidential through its policies, procedures and/or practices. 
Confidential Information is limited to information which is not generally known
to the public, and includes information which you know the Company does not
intend to be made public.  Examples of Confidential Information include, but are
not limited to:  information concerning the Company’s operations, methods,
technology, software, developments, inventions, accounting and legal and
regulatory affairs; information concerning the Company’s sales, marketing,
servicing, bidding, product development and investment activities and
strategies; information concerning the identity, addresses, telephone numbers,
email addresses, needs, business plans and creditworthiness of the Company’s
past, present and prospective customers and clients; information concerning the
terms on which the Company provides products and services to such past, present
and prospective customers and clients; information concerning the Company’s
pricing strategies for its products and services; information concerning the
Company’s finances, financing methods, credit and acquisition or disposition
plans and strategies; to the extent permitted by law, information concerning the
employment and compensation of the Company’s employees; and disclosure of
Confidential Information to another Company employee other than as required for
you and such other Company employee to perform your duties for the Company. 
This provision does not restrict you from providing information as required by a
court or governmental agency with appropriate jurisdiction; however, in the
event you are so required, you agree that you will give the Company immediate
written notice of such disclosure requirement in order to allow the Company the
opportunity to respond to such request.

 

9.              RESTRICTIVE COVENANTS

 

You acknowledge that the Company’s relationships with its customers, clients,
and employees are extremely valuable and are the result of the investment of
substantial time, resources and effort in developing, servicing and maintaining
such relationships, and that, during your employment, you will be provided with
and/or have access to Confidential Information, including without limitation,
confidential and proprietary information concerning such relationships and the
Company’s operations.  In consideration for your employment and for the Company
providing to you such confidential and proprietary information, you agree to
comply with all provisions of this Section 9 while you are employed with the
Company (including any notice period).  In addition, you agree to comply with
the provisions of this Section 9 for a period of time following the Termination
Date as set forth in the schedule below:

 

(i)    If you remain employed as Interim CEO for a period of less than three
months from the date of this agreement, you shall be under no obligation to
comply with the provisions of Section 9 following the Termination Date;

 

(ii)   If you remain employed as Interim CEO for at least three months, but less
than six months, from the date of this agreement, you agree to comply with the
provisions of Section 9 for four months following the Termination Date;

 

(iii)  If you remain employed as Interim CEO for at least six months, but less
than nine months, from the date of this agreement, you agree to comply with the
provisions of Section 9 for eight months following the Termination Date;

 

(iv)  If you remain employed as Interim CEO for at least nine months from the
date of this agreement, or if you accept a permanent position as the Chief
Executive Officer of the Company, you agree to comply with the provisions of
Section 9 for 12 months following the Termination Date.

 

(a)         Non Competition

 

You will not, directly or indirectly, engage in, own or control any interest in,
or act as an officer, director, partner, employee of, or consultant or advisor
to, any firm, institution or other entity directly or indirectly engaged in a
business that is substantially similar to that in which you were engaged during
your employment with the Company or which competes with the Company or any of
its affiliates, within the geographical area

 

4

--------------------------------------------------------------------------------


 

that is co-extensive with the scope of your responsibilities for the Company or
any of its affiliates during the last twelve months of your employment with the
Company.  Notwithstanding the foregoing, it will not be a violation of this
Paragraph 9(a) for you to directly or indirectly own less than two percent
(2%) of the outstanding public equity or debt of a publicly owned corporation
engaged in the same or similar business to that of the Company or its
affiliates, provided that you are not in a control position with respect to such
corporation.

 

(b)         Non Solicitation of Employees

 

You will not, directly or indirectly, recruit or hire any current employee of
the Company or its affiliates, or otherwise attempt to induce such employee to
leave the employment of the Company or its affiliates, to become an employee of
or otherwise be associated with you or any company or business with which you
are or may become associated.

 

(c)          Non Solicitation of and Non-Interference with Clients or Customers

 

You will not, on your own behalf or on behalf of any other business entity,
directly or indirectly, solicit or accept in competition with Volt the business
of any existing or prospective client or customer of the Company or its
affiliates with whom you had Material Contact during your employment with Volt. 
For purposes of this Agreement, “Material Contact” means, during your employment
with Volt, personal contact or the supervision of the efforts of those who had
personal contact with an existing or prospective client or customer in an effort
to create, expand or further a business relationship between the Company and
such existing or prospective client or customer.

 

(d)         Acknowledgement

 

You agree that this Agreement provides special and sufficient consideration for
your covenants in this Paragraph 9 and its subparagraphs, and that the
restrictions on non-competition and non-solicitation are reasonable in terms of
duration, scope and subject matter, and are no more than that which is
reasonably required for the protection of the Company’s business and
Confidential Information.

 

10.       INVENTIONS

 

All discoveries, ideas, creations, inventions and properties (collectively,
“Discoveries”), written or oral, which you (a) create, conceive, discover,
develop, invent or use during your employment with the Company, whether or not
created, conceived, discovered, developed or invented during regular working
hours, or which are (b) created conceived, discovered, developed invented or
used by the Company or its affiliates, whether or not in connection with your
employment with the Company, will be the sole and absolute property of the
Company and the Company’s applicable affiliate for any and all purposes
whatsoever, in perpetuity.  You will not have, and will not claim to have, any
right, title or interest of any kind or nature whatsoever in or to any such
Discoveries.  For the avoidance of doubt, you hereby assign to the Company all
of your right, title and interest in and to same.  If any Discoveries, or any
portion thereof, are copyrightable, it shall be a “work made for hire,” as such
term has meaning in the copyright laws of the United States.

 

The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of the Company, its
affiliates or any customer of the Company was used and which was developed
entirely on your own time, (ii) which does not relate to the business of the
Company, its affiliates or to that of any customer of the Company and
(iii) which does not result from any work performed for the Company, its
affiliates or any customers of the Company.

 

You further agree that you will identify to the Company all Discoveries you
develop during your employment with the Company.  Upon request by the Company,
you will disclose any such Discoveries to the Company (by a full and clear
description) for the purpose of determining the Company’s rights therein and
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable in order to vest
title in such Discoveries in the Company.

 

5

--------------------------------------------------------------------------------


 

11.       ENFORCEMENT

 

You agree that a violation of any covenant in Paragraphs 8, 9, or 10, or their
subparagraphs, will cause immediate and irreparable injury to the Company that
cannot be adequately remedied by monetary damages, and will entitle the Company
to immediate injunctive relief and/or specific performance, without the
necessity of posting bond or proving actual damages, as well as to all other
legal or equitable remedies to which the Company may be entitled.

 

12.       RETURN OF COMPANY PROPERTY

 

You agree that on the Termination Date, unless you are a continuing member of
the Board at such time, you will immediately return to the Company all of the
Company’s property in your possession or under your control, including, but not
limited to, all data and information relating to the business of the Company and
its affiliates, and that you will not retain any copies thereof.

 

13.       NOTICES

 

Any notice required in connection with this Agreement will be deemed adequately
given only if in writing and personally delivered, or sent by first-class,
registered or certified mail, or overnight courier.  Notice shall be deemed to
have been given on the third day after deposit into the mail.  Notice shall be
deemed to have been given on the second day after deposit with an overnight
courier.  Notices may also be hand-delivered, in which case, notice is effective
upon delivery.  Notices to Volt shall be addressed to 1065 Avenue of the
Americas, 20th Floor, New York, NY 10018, Attn:  Board of Directors.  Notices to
you shall be addressed to your last known address on file with the Company.

 

14.       ENTIRE AGREEMENT, CHOICE OF LAW, AND EXCLUSIVE JURISDICTION AND VENUE

 

This Agreement constitutes the entire understanding between the Company and you
and supersedes all prior agreements concerning the terms and conditions of your
employment.  Unless otherwise expressly stated herein, the terms of this
Agreement may not be modified, altered, changed or amended except by an
instrument in writing signed by a duly authorized representative of the Company
and you.  No waiver by the Company or you of any breach by the other party of
any condition or provision of this Agreement shall be deemed a waiver with
respect to any similar or dissimilar condition or provision at any prior or
subsequent time.  If any provision of this Agreement is held to be invalid or
unenforceable, then the remaining provisions of this Agreement shall be deemed
severable and remain in full force and effect.  If any of the covenants
contained in Paragraphs 8 or 9 are held to be unreasonable in duration,
geography or scope, then such terms shall be deemed modified to conform to such
court or tribunal’s determination of reasonableness.  The terms of this
Agreement shall be governed and construed in accordance with the laws of the
State of New York, except for such New York laws as would require application of
the substantive laws of another jurisdiction.  You and the Company agree that
any dispute, claim, or controversy arising out of, involving, affecting, or
related to this Agreement, any breach of this Agreement, your employment with
the Company, or the termination of your employment with the Company shall be
brought only in the Supreme Court of the State of New York, New York County or
the United States District Court for the Southern District of New York.  You
irrevocably consent and submit to personal jurisdiction and venue in the Supreme
Court of the State of New York, New York County or the United States District
Court for the Southern District of New York; waive any and all objections to
jurisdiction and venue in such courts; and waive any objection that such courts
are an inconvenient forum.

 

15.       SUCCESSORS AND ASSIGNS

 

You may not assign this Agreement.  The Company may assign this Agreement to an
affiliate or a person or entity which is a successor in interest to
substantially all of the business operations of the Company.

 

16.       CODE SECTION 409A OMNIBUS PROVISION

 

Notwithstanding any other provision of this Agreement, it is intended that
payments and benefits under this Agreement comply with Section 409A of the Code
or with an exemption from the applicable Code

 

6

--------------------------------------------------------------------------------


 

Section 409A requirements and, accordingly, all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes and penalties under Section 409A of the Code.  For purposes of this
Agreement, all rights to payments and benefits hereunder of deferred
compensation subject to Section 409A of the Code shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code.  For purposes of this Agreement, you will not be
deemed to have had a termination of employment unless there has been a
“separation from service” within the meaning of Section 409A of the Code. 
Furthermore, neither the Company nor any of its parents, subsidiaries,
divisions, affiliates, directors, officers, predecessors, successors, employees,
agents and attorneys shall be liable to you if any amount payable or provided
hereunder is subject to any taxes, penalties or interest as a result of the
application of Code Section 409A.

 

Notwithstanding any provision of this Agreement, if you are a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Agreement that is deferred
compensation subject to Section 409A of the Code and the timing of which depends
upon termination of employment shall be deferred for six (6) months after
termination of your employment, as required by Section 409A(a)(2)(B)(i) of the
Code (the “409A Deferral Period”).  In the event such payments are otherwise due
to be made during the 409A Deferral Period, the payments that otherwise would
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the first day of the seventh month following the Termination Date,
and the balance of the payments shall be made as otherwise scheduled.

 

17.       COUNTERPARTS AND FACSIMILE EXECUTION

 

This Agreement may be executed and delivered (a) in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, and/or (b) by facsimile or PDF in which
case (i) the instruments so executed and delivered shall be binding and
effective for all purposes, and (ii) the parties shall nevertheless exchange
substitute hard copies of such facsimile or PDF instruments as soon thereafter
as practicable (but the failure to do so shall not affect the validity of the
instruments executed and delivered by facsimile or PDF).

 

Kindly indicate your acceptance of the terms of this Agreement by signing and
returning it to the undersigned.

 

Sincerely,

 

Volt Information Sciences, Inc.

 

By:

/s/ Laurie Siegel, Chair of the Compensation Committee

 

 

As authorized by the Compensation Committee

 

 

 

I have read, understand, accept and agree to the above terms and conditions
governing my employment with the Company.

 

/s/ Michael Dean

June 25, 2015

 

Michael Dean

Date

 

 

7

--------------------------------------------------------------------------------